IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

BANK OF AMERICA, N.A.,
as successor by merger to                   No. 68545-7-I
LASALLE BANK, N.A., as trustee
to WaMu Mortgage Pass-Through               DIVISION ONE
Certificates Series 2006-AR11 Trust,
                                            UNPUBLISHED OPINION
                      Respondent,

          v.



CHRISTOPER L. SHORT,

                      Appellant,
                                                                                  —j

WASHINGTON MUTUAL BANK;
UNKNOWN PARTIES IN
POSESSION; OR CLAIMING A
RIGHT TO POSSESSION, and
UNKNOWN OCCUPANTS; and
DOES 1-10 inclusive,
                                             FILED: September 23, 2013
                      Defendants.




       Grosse, J. — A trustee of an express trust is entitled to bring suit in its own

name without joining the party for whose benefit the action is brought. When a new

trustee succeeds the original trustee during the pendency of the litigation, the

original trustee may continue the action unless otherwise ordered by the court.

Because Bank of America, N.A., the original trustee, established that it was entitled

to judgment as a matter of law, we affirm the order of summary judgment. However,

we remand for Bank of America to comply with a local superior court rule requiring

the filing of an original promissory note prior to judgment.
No. 68545-7-1 / 2


                                       FACTS

        In June 2006, Christopher Short executed a promissory note in the amount of

$294,000 to Washington Mutual Bank, F.A. (WaMu).         The promissory note was

secured by a deed of trust encumbering agricultural property in Deming,

Washington. Short's loan was bundled into a securitized trust known as the WaMu

Mortgage Pass-Through Certificates Series 2006-AR 11 Trust (Trust). A Pooling

and Servicing Agreement (PSA) governs all aspects of the Trust.        The original

trustee of the Trust was LaSalle Bank, N.A. (LaSalle). In October 2007, LaSalle was

succeeded as trustee by Bank of America, N.A. (Bank of America) following a

merger. WaMu retained the servicing rights to Short's loan.

        In September 2008, WaMu failed. It was seized by the federal government

and placed into receivership with the Federal Deposit Insurance Corporation (FDIC).

JPMorgan Chase Bank (Chase) acquired the vast majority of WaMu's assets,

including the servicing rights to Short's loan.   Chase also maintained physical

possession of the original promissory note.

        It is undisputed that Short defaulted on payments on the note in February

2009.

        In March 2010, Chase assigned "all beneficial interest" in Short's note and

deed of trust to Bank of America.    In April 2010, Bank of America sued Short to

foreclose on the property and for a deficiency judgment.       The caption of the

complaint designated the plaintiff as "Bank of America, NA as successor by merger
No. 68545-7-1 / 3



to LaSalle Bank NA, as Trustee to WaMu Mortgage Pass-Through Certificates

Series 2006-AR 11 Trust."

       In February 2011, U.S. Bank National Association (U.S. Bank) purchased

Bank of America's mortgage trust business and succeeded Bank of America as the

trustee of the Trust.

       In April 2011, Bank of America moved for summary judgment. The caption

for the motion now designated the plaintiff as "Bank of America, NA as successor by

merger to LaSalle Bank NA, as Trustee to WaMu Mortgage Pass-Through

Certificates Series 2006-AR 11 Trust, through their loan servicing agent JPMorgan

Chase Bank, NA."

       In support of its motion, Bank of America attached the affidavit of Araceli

Urquidi. The affidavit stated, in pertinent part:

       Under penalty of perjury, the undersigned hereby declares as follows:
       1.       I am over the age of 18 years and am not personally a party to
       this litigation. As to the following facts, I know them to be true of my
       own personal knowledge, and if called upon to testify in this action, I
       could and would testify competently thereto.
       2.      I am a duly authorized agent and signer for Bank of America,
       NA as successor by merger to LaSalle Bank, NA, as Trustee to WaMu
       Mortgage Pass-Through Certificates Series 2006-AR 11 Trust, and its
       servicing agent JP Morgan Chase Bank, NA ("Plaintiff'). I am duly
       authorized to make this declaration on behalf of Plaintiff.
       3.    As an agent for the Plaintiff, I am familiar with the manner and
       procedure by which loan records are obtained, prepared, and
       maintained. Those records are obtained, prepared, and maintained by
       employees or agents of the Plaintiff in the performance of their regular
       business duties at or near the time, act, conditions, or events recorded
       thereon. The records are made either by persons with knowledge of
       the matters they record or from information obtained by persons with
No. 68545-7-1 / 4


       such knowledge. I have knowledge of and/or access to those records.
       I personally reviewed those records when making this declaration.


       16.   The original promissory note evidencing Mr. Short's loan is in
       the possession of Chase's loan record department, and is physically
       located in Chase's secure warehouse in Monroe, Louisiana.

Attached to Urquidi's affidavit were copies of the note, the deed of trust, an affidavit

from an FDIC representative regarding the transfer of assets from WaMu to Chase,

and the assignment of the note and deed of trust from Chase to Bank of America.

       The trial court granted summary judgment in favor of Bank of America. Short

appeals.

                                      ANALYSIS

       We review a grant of summary judgment de novo, undertaking the same

inquiry as the trial court.1 Summary judgment is proper if, viewing the facts and

reasonable inferences most favorably to the nonmoving party, no genuine issues of

material fact exist and the moving party is entitled to judgment as a matter of law.2
The moving party has the initial burden to show that there is no genuine issue as to

any material fact.3 If the moving party satisfies its burden, only then does the burden




1 Sheikh v. Choe. 156 Wn.2d 441, 447, 128 P.3d 574 (2006).
2 CR 56(c); Versuslaw, Inc. v. Stoel Rives. LLP, 127 Wn. App. 309, 319-20, 111
P.3d 866 (2005).
3 Hiatt v. Walker Chevrolet Co.. 120 Wn.2d 57, 66, 837 P.2d 618 (1992).
No. 68545-7-1 / 5



shift to the nonmoving party to present evidence that material facts are in dispute.4 If

the nonmoving party fails to do so, then summary judgment is appropriate.

1.     Material Facts in Dispute

       Short argues the trial court erred in granting summary judgment because the

evidence did not show that Bank of America was the party with the authority to

enforce the note and foreclose on the deed of trust. Specifically, Short contends that

Chase was unable to assign "all beneficial interest" in Short's loan to Bank of

America in 2010 because the Trust, not Chase, owned the loan.

       "Every action shall be prosecuted in the name of the real party in interest."5

The real party in interest is the party "who possesses the right sought to be

enforced" under the substantive law.6 A trustee of an express trust is authorized to

bring suit on behalf of the trust as the party in interest.7

       The uncontroverted evidence established that Short's loan was pooled with

other loans and placed into the Trust.        Through the PSA, the Trust became the

owner of the loans and held the loans for the benefit of its investors. As such, the

Trust, through its trustee, is entitled to bring suit against Short.8


4 Vallandigham v. Clover Park Sch. Dist. No. 400, 154 Wn.2d 16, 26, 109 P.3d 805
(2005) (quoting Atherton Condo. Apartment-Owners Ass'n Bd. of Dirs. v. Blume Dev.
Co.. 115 Wn.2d 506, 515-16, 799 P.2d 250 (1990)).
5CR 17(a).
6 Spraquev. Sysco Corp., 97 Wn. App. 169, 176 n.2, 982 P.2d 1202 (1999).
7 CR 17(a); see also Denny v. Cascade Platinum Co., 133 Wash. 436, 439-40, 232
P. 409(1925).
8 Bank of America argues that Chase, as the servicing agent for the loan, is also
entitled to file suit to foreclose on the deed of trust.   Because we find that Bank of
America had the authority to file suit, we need not address this argument. See, e.g.,
No. 68545-7-1 / 6



       Short correctly notes that Bank of America was the trustee of the Trust at the

time the complaint was filed, but by the time the judgment was entered, U.S. Bank

had succeeded Bank of America as trustee.               He therefore requests that "all

documents misidentifying plaintiff be rejected." But CR 25(c) provides that:

       In case of any transfer of interest, the action may be continued by or
       against the original party unless the court upon motion directs the
       person to whom the interest is transferred to be substituted in the
       action or joined with the original party.

Substitution on grounds of transfer of interest is not mandatory.9 And whether or not

a transferee is made a party, it will be bound by an adjudication of the transferor's

rights.10 Therefore, pursuant to CR 25(c), Bank of America was entitled to maintain

the action as the original party in interest.

2.     Admissibility of Evidence

       Short argues that the trial court erred in admitting copies of the promissory

note "that were ... not original in contradiction to WCCR 54(c), RCW 56(e) [sic] and

ER 1002." We review de novo all trial court rulings made in conjunction with a

summary judgment motion.11

       Whatcom County Civil Rule (WCCR) 54(c) reads: "No judgment shall be

taken upon a negotiable instrument until the original instrument has been filed."


LaSalle Bank Nat'l Ass'n v. Lehman Bros. Holdings, Inc.. 237 F.Supp.2d 618, 633
(D.Md. 2002) (the fact that the special servicer and the trustee "each have the
authority to institute suit does not negate the right of [the trustee] to so act.")
9 Stella Sales. Inc. v. Johnson, 97 Wn. App. 11, 17, 985 P.2d 391 (1999).
10 Stella Sales, 97 Wn. App. at 17-18 (quoting Anderson & Middleton Lumber Co. v.
Quinault Indian Nation, 79 Wn. App. 221, 227, 901 P.2d 1060(1995)).
11 Folsomv. Burger King, 135 Wn.2d 658, 663, 958 P.2d 301 (1998).
No. 68545-7-1 / 7



Bank of America argues that because it sued to foreclose on the property, rather

than to collect on the note, WCCR 54(c) does not apply. This argument is

unconvincing. As Short points out, Bank of America sued for a deficiency judgment.

A deficiency judgment is a judgment on the note.12 Because Bank of America sued

for and obtained a judgment on the note, they were obligated to produce the original

note. On remand, the original note shall be filed.

      However, we reject Short's claim that the copy of note attached to Bank of

America's summary judgment motion was inadmissible because it was not an

original as required by ER 1002. A duplicate is admissible to the same extent as an




12 As this court recently explained in Gardnerv. First Heritage Bank,   Wn. App.   ,
303 P.3d 1065 (2013):
      Under chapter 61.12 RCW governing foreclosure of mortgages and
      personal property liens, a deficiency judgment "arises if the amount of
      a judgment in a judicial foreclosure exceeds the value of the security at
      the foreclosure sale."   BoeingfEmplovees' Credit Union v. Burns, 167
      Wn. App. 265, 282, 272 P.3d 908 (2012)]. Once obtained, a deficiency
      judgment is "similar in all respects to other judgments for the recovery
      of money. . . ." RCW 61.12.080; see Lassen v. Curtis, 40 Wn.2d 82,
      86, 241 P.2d 210 (1952) ("In our opinion, a personal judgment for the
      amount due on a separate obligation entered as part of a decree of
      foreclosure of a mortgage given to secure such obligation, in effect
      amounts to a judgment over for the deficiency. . . ."). As in the
      mortgage foreclosure context, "deficiency judgment" under RCW
      61.24.100 means a money judgment sought by a trust deed
      beneficiary (or other creditor) following a trustee's sale that fails to
      satisfy the obligation secured by the deed of trust. We conclude that a
      "deficiency judgment" for purposes of RCW 61.24.100's antideficiency
      provision means a money judgment against a debtor for a recovery of
      the secured debt measured by the difference between the debt and the
      net proceeds received from the foreclosure sale.
Gardner, 303 P.3d at 1071 (footnotes omitted).
No. 68545-7-1 / 8



original unless a genuine question is raised as to the authenticity of the original or it

would be unfair to admit the duplicate in lieu of the original.13          Short does not

challenge the note's authenticity or otherwise articulate how he was prejudiced by

the duplicate.14

        Short also challenges the admissibility of the affidavit of Araceli Urquidi.

Affidavits submitted as part of a summary judgment proceeding must be made on

personal knowledge and show affirmatively that the affiant is competent to testify to

what is in the affidavit.15 If an affiant refers to documents outside the affidavit, sworn

or certified copies of those documents must be attached or served with the

affidavit.16

        These requirements have been satisfied. Urquidi's affidavit states that she is

an agent of Bank of America, that she is familiar with the means of preparation of

loan records, and that she personally reviewed Short's loan documents. Attached to

Urquidi's affidavit were copies of the note, the deed of trust, an affidavit from an

FDIC representative regarding the transfer of assets from WaMu to Chase, and the



13 ER 1003. Examples of situations in which it would be unfair to admit a duplicate
include: (1)    if portions of the original were excised or altered in the duplication
process; (2)    if the duplicate were illegible or inaudible; or (3) if the original had been
intentionally   and fraudulently destroyed by the party offering the duplicate. Braut v.
Tarabochia,      104 Wn. App. 728, 732, 17 P.3d 1248 (2001). From the record it
appears none ofthese situations are present here.
1 Although Short alleges in his reply brief that Bank of America has somehow
falsified the copy of the note it provided to the trial court, he provides no evidence in
support of this claim.
15 CR 56(e).
16 CR 56(e).

                                                8
No. 68545-7-1 / 9



assignment of the note and deed of trust from Chase to Bank of America. The trial

court did not err in considering the affidavit.

       Both Short and Bank of America request costs and/or attorney fees incurred

in defending this appeal. However, neither cites authority warranting such an award.

A request for attorney fees on appeal requires a party to include a separate section

in his or her brief devoted to the request; this requirement is mandatory.17 A "bald

request for attorney fees on appeal" is insufficient; rather, argument and citation to

authority are required under the rule to advise this court of the appropriate grounds

for an award of attorney fees and costs.18 As such, we deny the requests of both

parties.

       Affirmed and remanded for proceedings consistent with this opinion.




                                                              ^
WE CONCUR:




                                                          &5X.J.

17 RAP 18.1(b); Phillips Bldq. Co. v. An, 81 Wn. App. 696, 705, 915 P.2d 1146
(1996).
18 Thweatt v. Hommel, 67 Wn. App. 135, 148, 834 P.2d 1058 (1992); Austin v. U.S.
Bank of Wash., 73 Wn. App. 293, 313, 869 P.2d 404 (1994).